Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20180032189).


    PNG
    media_image1.png
    464
    787
    media_image1.png
    Greyscale

Regarding claim 1,Lee teaches an display device comprising: 
a first substrate (fig. 5C: SUB) including a display area (fig. 5C: DA) and a non-display area (fig. 5C: NDA) adjacent to the display area, 
wherein a plurality of pixels (fig. 5A: PX) are arranged at the display area; 
a pad area (fig. 5A: PDA) arranged in the non-display area; 
a dam (fig. 9A: DM1) disposed between the display area and the pad area; 
an organic light emitting diode (fig. 6C: OLED) provided in the display area;
an encapsulation layer (fig. 9A: OL1) disposed on the organic light emitting diode; 
an insulating layer (fig. 9A: TS-IL2) disposed on the encapsulation layer and provided in the display area; 
a touch electrode (fig. 8B: TE1/TE2) disposed on the insulating layer; and 
a touch line (fig. 8B: SL2; par. 176) disposed on the insulating layer and provided between the display area and the pad area; and 
a passivation layer (fig. 9A: TS-IL1; fig. 8A-8E; par. 185 teaches that TS-IL1 is placed atop TE1 and TE2) disposed on the touch electrode, 
wherein the insulating layer is extended to the pad area (fig. 8D shows TS-IL1 covers PDA in fig. 8B), and 
wherein the touch line is electrically connected to the pad electrode provided in the pad area (see fig. 8B).  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 2,Lee teaches an display device of claim 1, further comprising a link line (fig. 9A, E_VSS) disposed between the dam and the first substrate.  
Regarding claim 3,Lee teaches an display device of claim 2, wherein the link line is formed of the same material as at least one of a source electrode and a drain electrode (E-VSS and S/D are composed of conductive materials and are thus made of the same material).  
Regarding claim 4,Lee teaches an display device of claim 1, wherein the touch line contact the pad electrode through a pad contact hole, and wherein the pad contact hole passes through the insulating layer (par. 182, 184, 186).  
Regarding claim 5,Lee teaches an display device of claim 2, wherein the pad electrode is formed of the same material as the link line (both are composed of conductive material are thus made of the same material).  
Regarding claim 6,Lee teaches an display device of claim 1, wherein the pad electrode is electrically connected to the link line (fig. 5A and 8B).  
Regarding claim 7,Lee teaches an display device of claim 1, further comprising a buffer layer (fig. 9a: TS-IL1) disposed between the encapsulation layer and the insulating layer.  
Regarding claim 11,Lee teaches an display device of claim 1, wherein the touch electrode including a first touch electrode arranged in the first direction and a second touch electrode arranged in the second direction, wherein the first direction is different from the second direction (see fig. 8B).  
Regarding claim 12,Lee teaches an display device of claim 11, wherein the touch line including a first touch line connected to the first touch electrode and a second touch line connected to the second touch electrode (see fig. 8B which shows multiple portions to the touch line).  
Regarding claim 13,Lee teaches an display device of claim 1, wherein the touch line covers a side surface of the encapsulation layer (par. 191 teaches that TSL and SL2 are the same and thus fig. 9A shows OL1 covering a bottom surface of TSL (SL2)).  
 
Allowable Subject Matter
Claim 8 and 10 (please note their dependecies) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to based on its dependency.
 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894